         Case 6:19-cv-00055-HZ        Document 22      Filed 07/01/20    Page 1 of 2




HALPERN LAW GROUP
ARI D. HALPERN, ATTORNEY AT LAW — OSB # 045230
ari@halpernlawgroup.net
62910 OB Riley Rd., Ste. 100
Bend, OR 97703
Voice: (541) 388-8410
Fax: (541) 323-2306
Attorney for Plaintiff




                            UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

                                     EUGENE DIVISION



TINA MARIE COX,                                          Case No. 6:19-cv-00055-HZ

     Plaintiff,

vs.
COMMISSIONER,                                            ORDER - EQUAL ACCESS
SOCIAL SECURITY ADMINISTRATION                           TO JUSTICE ACT AWARD
                                                         OF FEES
       Defendant.



       Attorney fees in the amount of $10,262.50 are hereby awarded to Plaintiff pursuant to the

Equal Access To Justice Act, 28 U.S.C. § 2412(d). Subject to any offset allowed under the

Treasury Offset Program, payment of this award shall be made via check sent to Ari Halpern’s

address: 62910 O.B. Riley Rd, Suite 100, Bend, OR 97703.           In accordance with the fee




ORDER - EQUAL ACCESS TO JUSTICE ACT AWARD OF FEES                                    — Page 1
          Case 6:19-cv-00055-HZ      Document 22      Filed 07/01/20   Page 2 of 2




assignment which Plaintiff has signed, payment shall be made in Ari Halpern’s name if no debt

subject to offset exists.

        DATED this ____ day of ________________, 20___.



                                          __________________________________________
                                          United States District Court Judge

Submitted on June 18, 2020
s/ Ari D. Halpern
ARI D. HALPERN, OSB # 045230
Voice: (541) 388-8410
Fax: (541) 323-2306
ari@halpernlawgroup.net
Attorney for Plaintiff




ORDER - EQUAL ACCESS TO JUSTICE ACT AWARD OF FEES                                  — Page 2
